Case 5:16-cv-11367-JEL-EAS ECF No. 54, PageID.927 Filed 02/17/21 Page 1 of 3




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Elizabeth Moeller, et al.,

                        Plaintiffs,     Case No. 16-11367

v.                                      Judith E. Levy
                                        United States District Judge
American Media Inc, et al.,
                                        Mag. Judge Elizabeth A.
                        Defendants.     Stafford

________________________________/


 ORDER DENYING ROBERT BROOKS’ MOTION CERTIFYING
 NOTICE OF FAULT/OPPORTUNITY TO CURE AND DEMAND
  FOR RELIEF IN CONJUNCTION WITH ORDER GRANTING
  FINAL APPROVAL OF CLASS ACTION SETTLEMENT [51]


     On September 28, 2017, the Court entered an order approving of

the class action settlement in this case. (ECF No. 42.) On May 28, 2020,

Robert Brooks, who states that he is a member of the approved class in

this case, filed a motion certifying notice of fault/opportunity to cure and

demand for relief in conjunction with order granting final approval of

class action settlement. (ECF No. 51.) In this motion, Brooks alleged that

he had not received a settlement check despite having submitted a claim
Case 5:16-cv-11367-JEL-EAS ECF No. 54, PageID.928 Filed 02/17/21 Page 2 of 3




form as a class member in this case. (Id. at PageID.919.) Brooks seeks

payment of his alleged portion of the settlement in addition to interest as

a result of Defendant American Media, Inc. (“AMI”) having allegedly

engaged in fraud to avoid awarding Brooks under the class action

settlement. (Id.)

     On June 22, 2020, the Court entered an order requiring a response

to Brooks’ motion. (ECF No. 52.) On July 22, 2020, Defendant AMI filed

a response indicating that the claims administrator for this action,

Kurtzman Carson Consultants LLC (“KCC”), had inadvertently omitted

Brooks’ Michigan Department of Corrections (“MDOC”) number from the

address on the envelope for Brooks’ settlement check. (ECF No. 53,

PageID.922–923.) Defendant AMI notes that the check originally sent to

Brooks had not been cashed and that the missing MDOC number was

likely the reason that the check had not reached Brooks. (Id.) Defendant

AMI alleges that it requested KCC to reissue a check to Brooks at the

correct address, and that the check was set to reach Brooks “in a matter

of weeks” as of July 22, 2020. (Id. at PageID.922.)

     The Court has not been informed of any issues with regard to

Brooks’ receipt of the newly issued settlement check in the approximately


                                     2
Case 5:16-cv-11367-JEL-EAS ECF No. 54, PageID.929 Filed 02/17/21 Page 3 of 3




seven months that have elapsed since Defendant AMI’s response.

Additionally, the Court finds that Brooks has provided no evidence in

support of his allegation that Defendant AMI engaged in fraudulent

behavior to purposely avoid payment of Brooks’ settlement check.

     For the reasons set forth above, the Court DENIES Brooks’ motion

certifying notice of fault/opportunity to cure and demand for relief in

conjunction with order granting final approval of class action settlement.

     IT IS SO ORDERED.

Dated: February 17, 2021                 s/Judith E. Levy
Ann Arbor, Michigan                      JUDITH E. LEVY
                                         United States District Judge


                    CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on February 17, 2021.
                                         s/William Barkholz
                                         WILLIAM BARKHOLZ
                                         Case Manager




                                     3
